Citation Nr: 1538301	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) prior to August 11, 2014.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 11, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey wherein the RO granted service connection for PTSD, assigning a 50 percent disability rating effective May 26, 2010 and denied service connection for tinnitus and bilateral hearing loss.  The Veteran perfected an appeal of this decision and, in May 2014, the Board granted a 70 percent disability rating for the Veteran's PTSD and denied service connection for tinnitus and bilateral hearing loss.  A July 2014 rating decision effectuated the 70 percent award of PTSD effective May 26, 2010.  

Thereafter, the Veteran appealed the portion of the May 2014 decision that denied an initial disability rating higher than 70 percent for PTSD and denied service connection for tinnitus and bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2014 decision with respect to the denial of an initial disability rating higher than 70 percent for PTSD and denial of service connection for tinnitus and bilateral hearing loss, which was granted in an April 2015 Order.  The JMR noted that the Veteran did not challenge the determination in the May 2014 Board decision with respect to the grant of an initial 70 percent disability rating for PTSD.  

Significantly, on August 11, 2014, the Veteran submitted a formal claim for a TDIU.  By rating decision dated in March 2015, the RO increased the Veteran's disability rating for PTSD to 100 percent effective August 11, 2014.  The RO also denied a TDIU from May 26, 2010 to August 10, 2014.  

With regard to the potential for a TDIU, the Board notes that the Veteran has alleged an inability to retain employment due to service-connected PTSD.  A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  However, the RO granted a 100 percent disability rating for the Veteran's service-connected PTSD effective August 11, 2014.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU beginning August 11, 2014, although raised, need not be addressed.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to service connection for PTSD and entitlement to an initial disability rating greater than 70 percent prior to August 11, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Prior to August 11, 2014, the Veteran was service connected for PTSD, rated as 70 percent disabling and status post boxer's fracture of the right hand (little finger), rated as noncompensably disabling.  This evaluation meets the schedular requirements for assignment of TDIU.

3. Prior to August 11, 2014, the Veteran's service-connected PTSD was shown to be of such severity as to preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for assignment of a TDIU prior to August 11, 2014 are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the issue of entitlement to a TDIU prior to August 11, 2014, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With regard to the bilateral hearing loss claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a June 2010 letter, sent prior to the October 2010 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, the Veteran's service treatment records, personnel records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
With regard to the bilateral hearing loss issue adjudicated below, the Veteran was afforded a VA audiological examination in July 2010.  The Board finds that the July 2010 VA audiological examination and accompanying opinion is adequate to decide the bilateral hearing loss issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met. 
	
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Bilateral hearing loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service exposure to excessive noise during his military service.  Specifically, in July 2010 correspondence the Veteran reported that he was exposed to mortars, rockets, and 105 howitzers and that he has experienced hearing loss and tinnitus since then.  His military occupational specialty (MOS) was Communications Chief.  The Veteran's statements regarding noise exposure are corroborated by his service personnel record.  Therefore, his exposure to hazardous noise in service is conceded.

The Veteran was noted to have some high-frequency hearing loss in his left ear at his entry examination in September 1967, but otherwise hearing was within normal limits. Significantly, an audiological examination report conducted during his enlistment in September 1967 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0

5
Left Ear
0
0
0

35

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Based on such conversion, the Veteran's audiological examination at the time of his service entrance in September 1967 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
10
10

10
Left Ear
15
10
10

40

In an undated Report of Medical History the Veteran denied "ear, nose or throat trouble" and "hearing loss."  

An audiological examination report at separation dated in August 1970 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
0
0
10
Left Ear
5
5
5
5
15

The Veteran filed a claim for service connection for bilateral hearing loss in May 2010.  He was afforded a VA audiological examination in July 2010.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
40
35
75
70
Left Ear
20
15
35
70
70

Speech discrimination
Right Ear
94%
Left Ear
94%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether such is related to his in-service noise exposure.

During the July 2010 VA examination, the Veteran reported his in-service noise exposure as detailed above.  He also stated he worked in air conditioning and refrigeration after service, with hearing protection.  He indicated that he used power tools recreationally, but noted that they were not too loud and did not require ear protection.  The Veteran also reported that he had worn privately purchased hearing aids for approximately seven years.  

The July 2010 examiner opined that the Veteran's in-service noise exposure was not related to his current bilateral hearing loss.  She found that the Veteran's hearing loss seen on entry to service had resolved by the time of his discharge examination and therefore it was a temporary phenomenon that could have been caused by a temporary threshold shift, headphone placement or noisy test environment.  She further stated there was no negative change in hearing evidenced by the discharge examination.  The examiner opined that the Veteran's post-service noise exposure and stated that presbycusis (age-related hearing loss) could not be ruled out as a factor. 

Significantly, as was noted in the April 2015 JMR, in October 2013 correspondence, the Veteran wrote that he "lied" to the military during his discharge examination and "told them [his] ears were fine."  In this letter, the Veteran stated that, at the time of his discharge, he did not want anything to stop him from being discharged.

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  As above, the July 2010 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  He specifically noted the Veteran's September 1967 audiological evaluation during enlistment which showed mild hearing loss at 4000 Hz in the left ear and otherwise pure tone audiometry within normal limits, even after converting the Veteran's September 1967 enlistment examination audiological findings from ASA units to ISO units, the Veteran's August 1970 separation examination showing normal pure tone audiometry bilaterally, the Veteran's history of noise exposure both during and after service, and opined that it was less likely than not that hearing loss is related to military service.

The Board accords great probative weight to the July 2010 VA examiner's opinion as such is predicated on an interview with the Veteran; a detailed review of his records, including his service enlistment and separation examinations; and an audiometric examination.  Moreover, the July 2010 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Furthermore, the Board notes that there is no evidence of audiometric test results reflecting an upward shift in tested thresholds in service, as was the case in Hensley, supra; rather, audiological testing upon enlistment and separation shows that the Veteran's hearing actually improved over the course of his nearly three years of active military service. 

In a March 2014 Appellate Brief, the Veteran's representative argued that the July 2010 audiological examination was inadequate due its rationale, and questioned whether lay statements, post-service noise and hearing protection were taken into account by the July 2010 examiner.  The Board acknowledges that lay statements are not directly discussed in the opinion section of the examination.  However, the examiner solicited a history of the hearing disability from the Veteran.  Therefore, the Board finds that this information, along with the examiner's review of the claims file and medical records show that she took into account all relevant evidence when forming her negative nexus opinion.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

While the Veteran has alleged a continuity of hearing loss symptomatology since service, the Board finds that the lay statements maintaining the Veteran had hearing loss since service (to include the Veteran's October 2013 statement that he "lied" his hearing loss during his August 1970 separation examination) is outweighed by the medical evidence of record, namely the negative nexus opinion in the July 2010 VA examination report, as well as the Veteran's service treatment records which reflect normal hearing at separation from service and no complaints, treatment or diagnosis of hearing loss during service.  While the Veteran may have "lied" and said that his ears were fine upon separation examination in August 1970, the fact of the matter remains that, upon audiometric examination, the Veteran had normal hearing in August 1970.  The totality of the evidence simply fails to show that the onset of any current hearing loss occurred during the Veteran's service.

As above, as a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  As stated above, the evidence of record does not reflect that the Veteran had impaired hearing one year after separation from active duty service.  The first medical evidence establishing that the Veteran was diagnosed with hearing loss came by way of his July 2010 VA examination.  Furthermore, this examination report shows treatment for hearing loss for the past seven years.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service. 

The probative evidence of record also does not establish continuity of symptomatology for hearing loss in lieu of medical nexus.  The post-service medical evidence of record does not show that the Veteran sought treatment for complaints of hearing loss until approximately 2003 which was when, according to the Veteran, he began using privately purchased hearing aids.  The Board does not find the Veteran's statements credible in light of the medical evidence on record.

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hearing loss is denied.  See 38 U.S.C.A §5107.

III. TDIU

The Veteran contends that he was unable to work prior to August 11, 2014 due to his service-connected PTSD.  Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to August 11, 2014 Veteran was service connected for PTSD, rated as 70 percent disabling and status post boxer's fracture of the right hand (little finger), rated as noncompensably disabling.  His combined disability rating is 70 percent.  Having two service-connected disability rated at 70 percent disabling, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

As above, the Veteran submitted a formal claim for a TDIU on August 11, 2014, indicating that he last worked in November 2008.  However, as noted in the April 2014 JMR, records associated with the claims file at the time of the May 2014 Board decision also indicated that the Veteran was unemployed and that his unemployment was due, at least in part, to his psychiatric problems.  Specifically, a May 2010 Vet Center counseling record indicated "Veteran is unemployed and this may indicate symptomatology effecting [sic] occupation and records from the Social Security Administration show that the Veteran is in receipt of disability benefits based on a primary diagnosis of "anxiety disorders."  As such, pursuant to Rice, the issue of TDIU was reasonably raised prior to the August 11, 2014 formal claim for a TDIU.  

Notably, during an August 2010 VA psychiatric examination, it was noted that the Veteran had been unemployed since November 2008 and that the Veteran appeared to have been having increasing difficulty maintaining employment as a result of increasing symptoms of PTSD.  Significantly the examiner wrote that, while at that time the Veteran's symptoms would not prevent employment, he would have difficulty maintaining employment given the severity of current symptoms.  

Subsequently, during an April 2013 VA psychiatric examination, it was noted that the Veteran's PTSD symptoms would not entirely preclude the Veteran from obtaining employment that involves straightforward tasks with minimal social interaction, but would make it significantly more challenging to find gainful employment.  It was noted that the Veteran worked mostly in isolation in the past.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran was unable to secure substantially gainful employment as a result of his service-connected PTSD prior to August 11, 2014.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

A TDIU, prior to August 11, 2014 is granted.


REMAND

Although the Board regrets the additional delay, the April 2015 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the May 2014 decision.

With regard to the claimed tinnitus, as above, the Veteran's exposure to hazardous noise in service has been conceded and he has consistently contended that he began experiencing tinnitus during military service.  Furthermore, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  

During a July 2010 VA audiological examination, the Veteran reported that he has constant bilateral tinnitus which began many years ago, though he only became more aware of it in recent years.  He recalled experiencing tinnitus in service after mortar rounds went off, but that it receded.  The Veteran could not recall when the tinnitus became constant or the circumstance of its onset.  The July 2010 examiner opined that the Veteran's in-service noise exposure was not related to his current tinnitus.  She found that the Veteran's hearing loss was not related to service and that the Veteran's tinnitus was related to his hearing loss.  The examiner opined that the Veteran's post-service noise exposure and stated that presbycusis (age-related hearing loss) could not be ruled out as a factor. 

Significantly, the April 2015 JMR found that the July 2010 VA medical opinion finding that the Veteran's tinnitus was not incurred in service was inadequate.  Significantly, the examiner's opinion that "tinnitus is related to the hearing loss and therefore is also not due to military [sic]" lacked rationale.  Specifically, the examiner did not explain why the tinnitus was caused by hearing loss rather than in-service noise exposure.  Indeed, the examiner noted that the first time that the Veteran recalled "hearing tinnitus was while in service after the mortar rounds went off," but she provided no explanation as to why she believed the current tinnitus was not related to that in-service incident.  In addition, to the extent that the July 2010 VA examiner stated that there was "[n]o mention of tinnitus found in c-file," it was unclear what the examiner meant because there was lay evidence of tinnitus in the claims file.  As such, the Board was directed to return the opinion for further rationale, to include discussion of the lay evidence of tinnitus and the Veteran's statements that he recalled hearing tinnitus while in service after mortar rounds went off.  Therefore, on remand, an addendum opinion should be obtained pursuant to the April 2015 JMR.  

With regard to the PTSD issue, as above, the April 2015 JMR noted several medical records which were not addressed by the Board in the May 2014 decision.  Specifically, with respect to the time period prior to August 11, 2014, the record includes a May 2010 Vet Center counseling record indicated "Veteran is unemployed and this may indicate symptomatology effecting [sic] occupation and records from the Social Security Administration show that the Veteran is in receipt of disability benefits based on a primary diagnosis of "anxiety disorders."  The record also includes a September 2010 VA treatment record in which the Veteran described an incident of suicidal ideation where he thought of running in front of a car. 

As above, by rating decision dated in March 2015, the RO increased the Veteran's disability rating for PTSD to 100 percent effective August 11, 2014.  This award was based on findings during a December 2014 VA psychiatric examination report noting a significant increase in the Veteran's PTSD symptomatology in comparison with the April 2013 VA psychiatric examination.  Significantly, the April 2013 VA psychiatric examination only noted three of seventeen listed symptoms that applied to the Veteran's PTSD, specifically depressed mood, anxiety, and suicidal ideation.  In contrast, the December 2014 VA examination report noted all seventeen listed symptoms.  A review of VA treatment records dated between the April 2013 and December 2014 VA psychiatric examinations does not reveal any specific time period or explanation for the increase in symptomatology.  In view of the discrepancy between the findings in April 2013 and the findings in December 2014, the Board finds that a retrospective opinion addressing the severity of the Veteran's PTSD since May 26, 2010, the date of the Veteran's initial claim, would be helpful in resolving the higher rating claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, a review of the claims file shows that the Veteran has been receiving treatment through either the Vet Center or VA since May 2010.  However, the most recent records are dated in October 2014.  On remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his PTSD and/or tinnitus.  Thereafter, all identified records, to include those dated from October 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities, to include PTSD and tinnitus.  Thereafter, all identified records, to include VA records dated from October 2014 to the present, should be obtained.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After obtaining all outstanding treatment records, arrange for the July 2010 VA audiological examiner to provide an addendum opinion.  If the examiner who drafted the July 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  The examiner should also consider the Veteran's allegation that he first experienced tinnitus in service after mortar rounds went off, but that it receded and began again many years ago, though he only became more aware of it in recent years.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3. After obtaining all outstanding treatment records, arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD during the period from May 26, 2010 through August 10, 2014. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on review of the claims file, the examiner should render an opinion addressing whether, at any point from the May 6, 2010 initial claim to August 10, 2014 the record reflects any change(s) in the severity of the Veteran's PTSD, and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

In addressing the above, the examiner should specifically consider and discuss the following:  

(a)  a May 2010 Vet Center counseling record indicating that the "Veteran is unemployed and this may indicate symptomatology effecting [sic] occupation 

(b) records from the Social Security Administration showing that the Veteran is in receipt of disability benefits based on a primary diagnosis of "anxiety disorders"  

(c) a September 2010 VA treatment record wherein the Veteran described an incident of suicidal ideation where he thought of running in front of a car

(d) a December 2014 VA psychiatric examination report noting a significant increase in the Veteran's PTSD symptomatology in comparison with the April 2013 VA psychiatric examination (significantly, the April 2013 VA psychiatric examination only noted three of seventeen listed symptoms that applied to the Veteran's PTSD, depressed mood, anxiety, and suicidal ideation.  In contrast, the December 2014 VA examination report noted all seventeen listed symptoms.)

Complete, clearly-stated rationale for the conclusions reached must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


